Citation Nr: 1428789	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-30 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a heart disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for disability due to a cerebrovascular accident (stroke).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a compensable initial rating for service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1994.

 These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.

The Veteran had requested a hearing, but the Veteran withdrew that request in writing in September 2011.  

In January 2013, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the initial rating matter currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment for the right ear hearing loss disability, the Board has characterized the rating issue on appeal as a claim for a higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.

Following the issuance of the supplemental statement of the case in September 2013, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The issues of service connection for a heart disorder and service connection for disability due to a cerebrovascular accident (stroke) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in April 1995, the RO originally denied a claim of service connection for a heart disorder, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the April 1995 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a heart disorder, and raises a reasonable possibility of substantiating the claim.

3.  Service treatment records do not reflect evidence or symptoms of hypertension in service. 

4. The Veteran's hypertension did not manifest to a compensable degree within one year after separation from service. 

5. The Veteran's hypertension is not causally or etiologically related to the noise exposure during active service.

6.  The Veteran's nonservice-connected left ear hearing acuity is deemed to be no worse than Level I, and the most probative evidence of record establishes that the Veteran has no worse than Level I hearing in the right ear.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision which denied the claim for service connection for a heart disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2103); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the April 1995 RO denial of a claim for service connection for a heart disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for a compensable initial rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2013): 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for a heart disorder is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

Duty to Notify

As to the issues of service connection for hypertension and a compensable initial rating for right ear hearing loss, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the initial rating assignment does not trigger additional notice obligation 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  The statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue and included a description of the rating formulas for the current evaluations and for all other higher evaluations.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Concerning the claim for service connection for hypertension, the RO provided pre- adjudication VCAA notice by letter, dated in December 2007.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in January 2008 and February 2013.  

The reports of the January 2008 and  February 2013 VA examinations for hearing loss of the right ear included a review of the Veteran's medical history, including his service treatment records, an interview, and sufficient findings to rate the disability.  The report of the February 2013 VA examination and opinion for hypertension included a review of the Veteran's medical history, including his service treatment records, an interview, and an examination of the Veteran, as well as sufficient findings and reasons to explain the opinion and conclusions reached.  Therefore, the Board concludes that the VA examinations and opinion are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional relevant evidence pertinent to the claim and as there are no additional relevant records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Claim to Reopen Service Connection for a Heart Disorder

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for a heart disorder was denied in a rating decision dated in April 1995, after the Veteran filed a claim for angina and early repolarization.  The RO denied the claim because, while acknowledging that the service treatment records indicted evaluation for chest pain, or angina, no chronic condition was shown by service treatment records.  In addition, the in-service EEG finding of early repolarization was considered a diagnostic finding, not, in itself, a disability.  The Veteran was notified of the decision by a letter issued in April 1995.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the April 1995 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his heart disorder claim occurred in October 2007 when the Veteran filed a claim to reopen the claim for service connection for a heart condition.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for a heart disorder because there was no evidence of a disability related to service.  Since the prior final rating decision in April 1995, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.

In service, the Veteran complained of chest pain in May 1974 but the pain was attributed to gas.

In September 1978, the Veteran had a cardiology evaluation because he had pain around his heart off and on for a seven year period.  The history indicated the Veteran was prescribed nitroglycerin two and a half years earlier in Germany.  He did not experience the pain with any particular activity.  Activity did leave him feeling dizzy.  The diagnosis was atypical chest pain.  

The service treatment records indicate in April 1979, the Veteran was treated for complaints of chest pain but an EKG done seven months earlier was reported to be normal.  Initially, the service providers wanted to rule out angina but the final diagnosis was intercostal cartilage pain.  

In June 1992, a note indicated that the Veteran had an abnormal EKG in 1991 that showed mild early repolarization.  Two later EKGs in 1992 demonstrated NS-ST-T changes laterally and nothing suggested LVH (left ventricular hypertrophy) or ASCAD (atherosclerotic coronary artery disease).  

At his separation examination in May 1994, the physical examination was normal and the chest X-ray was described within normal limits without active disease.  An exit EKG was described as abnormal.  The explanation was sinus bradycardia with left axis deviation with poor rate progression V1-V3.  This was not considered a change from the last EKG in 1992.  The Veteran stated he was in good health and did not report any cardiac symptoms such as chest pain.  

In January 2001, the Veteran was diagnosed with a moderately severe aortic stenosis on an echocardiogram.  Although surgery was recommended, the Veteran decided against the recommendation by August 2001.  

In December 2002, it was discovered that the Veteran had 3/5 systolic murmur of the heart.  

By October 2005, an echocardiogram demonstrated significant amount of calcification and restriction of the aortic valve which suggested mild to moderate aortic stenosis.  The Veteran also had mitral regurgitation and severe aortic regurgitation.

In June 2006, the Veteran underwent an aortic valve replacement for severe aortic valve stenosis and severe aortic insufficiency.  The surgeon noted the aortic valve had rheumatic changes of sclerosis and scarring.  

In October 2008, Dr. M. Patel, one of the Veteran's physicians issued a letter stating he had treated the Veteran since 2000 for aortic stenosis and the Veteran ultimately had the aortic valve replacement in 2006.  Dr. Patel stated that based on the natural history of aortic stenosis, it is very possible the Veteran had mild aortic stenosis for a long time and did not reach the point for intervention until 2006. The Veteran may have had the condition for more than 15-20 years but probably was not symptomatic until recently.  

In October 2009, the surgeon who did the aortic valve surgery in 2006, Dr. H. B. Brooke, wrote a letter stating the Veteran had both severe aortic valve stenosis and severe aortic insufficiency.  The combination of aortic valve diseases was most likely rheumatic in nature and probably developed over several previous decades.  Now the Veteran had a mechanical valve in place of his aortic valve, and he required lifelong Coumadin therapy. 

To summarize the foregoing, the Veteran has submitted evidence of heart symptoms in service.  He had chest pains and he had abnormal EKGs.  The Veteran has related the onset of his current heart disability to a misdiagnosis of his condition in service.  Two of his treating physicians have stated his subsequent aortic valve replacement may have resulted from heart conditions, aortic stenosis and aortic insufficiency that had their onset years to decades earlier, which places the onset of the Veteran's heart disorder to the period of active service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current heart disorder disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as aortic valve disease.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a heart disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a heart disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim of service connection for a heart disorder.

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Service Connection Claim for Hypertension

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Hypertension, as a cardiovascular renal disease is listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

According to VA Training Letter 00-07 (July 17, 2000), the medical criteria hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  Multiple blood pressure readings, consisting of two or more times on at least three different days, are required to confirm the diagnosis of hypertension. 38 C.F.R. § 4.104, Note 1 to Diagnostic Code 7101; see also Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).  To be compensable under VA rating criteria, a 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In his entrance examination, the Veteran stated he did not have a history of hypertension and the blood pressure reading was 134/76.  

The Veteran's blood pressure was taken on numerous occasions while in service.  
In this case, service treatment records reflect that elevated blood pressure readings (i.e. diastolic pressure above 90 mm. or the systolic pressure is 140 mm Hg or more, or if both are present) were noted in April 1979, July 1992, June 1994. On most occasions, the Veteran's blood pressure limits were within normal limits both before and after the elevated pressure readings noted.  For example, the July 1992 treatment, the Veteran was being treated for pneumonia and initially his blood pressure was 143/58, but that same note contains a second blood pressure reading of 119/47.

In April 1979, the Veteran was evaluated for chest pains and multiple blood pressure readings were taken, the readings for the left arm sitting, lying, and standing were respectively 138/80, 126/80, and 130/82.  For the right arm sitting, lying, and standing, the readings were respectively 124/92, 124/80, 130/92.  The chart also stated at another point that he had early signs of high blood pressure, but the same notation contains a blood pressure reading of 120/72.  

At his retirement examination in May 1994, his blood pressure reading was 130/80.  The service treatment records, including the retirement examination do not contain any diagnosis or treatment for hypertension.

In February 1995, after he retired, he was evaluated by the Army and his blood pressure reading was 138/78.

Post-service records indicate the Veteran had a cerebral vascular accident (a stroke) in October 1998 and starting in 2002 was diagnosed and treated for aortic stenosis.  The treatment records for treatment of the stroke in the file do not indicate the Veteran had been diagnosed with hypertension.  In a follow-up to treating the Veteran for residuals of the stroke, in March 1999, the note specifically stated there was no history of hypertension.  In December 2002 there is a notation that the Veteran was seen as a follow-up for hypertension. 

In June 2006, the Veteran had severe pulmonary hypertension attributed to progressively worsening aortic valve disease.  Shortly thereafter, he underwent surgery for an aortic valve replacement and by July 2006 was recovering well from the surgery.  

In August 2007, the Veteran's hypertension was described as well controlled on medical therapy.  

In February 2009, the Veteran's primary caregiver noted that the Veteran had no symptoms and continued to take his medication for hypertension.

In a VA examination in February 2013, the examiner noted that the Veteran had been diagnosed with hypertension but the date of diagnosis was unknown, only that he has been treated for hypertension for several years.  It was also unknown if the initial diagnosis occurred after multiple readings on at least three different days.  The Veteran is currently on medication.  For the examination, it was noted that the Veteran had a blood pressure reading of 116/62 (December 2012), 110/66 (January 2013) and 125/78.  

The examiner notes that the blood pressure readings or any other medical evidence from service did not document sustained elevation in blood pressure.  While the June 1992 reading was elevated, the internal medicine evaluation did not identify, that is, diagnose hypertension.  As to mild elevation of blood pressure in April 1979, this was more likely than not a physiologic response to non-cardiac chest pain when the Veteran was treated for cartilage pain and strain.  Any additional medical evidence to establish a connection between the Veteran's current hypertension and military service was not shown in the evidence of record.  The examiner further determined that the hypertension more likely than not developed years after separation from service.  After review of the claims file and all evidence of record the examiner concluded that the hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.

The Veteran asserts his hypertension began in service.  He stated in service he was pre-hypertensive, but was not diagnosed properly.  The Board places little, if any, probative value to this opinion.  First, he has not been shown to have medical knowledge and his opinion as to if and when he had hypertension is not competent.  Secondly, to the extent the Veteran argues that the service treatment records that mention higher blood pressure readings in service show a disability during service, a symptom or finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An elevated blood pressure reading represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The Board does not find the elevated blood pressure readings in service as probative, particularly as there is no indication the Veteran was diagnosed with hypertension until 2002 by the notations in the records.  He did not carry a diagnosis of hypertension when he suffered a stroke in 1998.  

After a review of the evidence, the Board finds that the Veteran did not have a hypertension disability in service, or chronic symptoms of hypertension in service. The Veteran's service treatment records do not show any complaints, symptoms, diagnosis, or treatment of the hypertension, and shows that although hypertension was a concern at one point, in April 1979, it was ultimately determined the Veteran was experiencing chest pains due to a cartilage injury.  Neither before, nor more crucially afterwards, was he treated or diagnosed for hypertension during service.  At the retirement examination in May 1994 examination, the blood pressure was normal and the Veteran did not have any history or current complaints related to hypertension.  On the basis of the service treatment records, in the absence of any clinical finding or diagnosis or even complaints or symptoms in service, hypertension is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a).

That finding, however, does not preclude a finding of service connection for hypertension if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As noted above, hypertension is a chronic disease listed in 38 C.F.R. § 3.309.  Therefore, if there is competent and credible evidence of continuity of symptomatology since service, entitlement to service connection would also be warranted.  38 C.F.R. § 3.303(b), see also Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  

As noted, there is no evidence of hypertension as a chronic disability in service as there is no evidence of a diagnosis of hypertension or other evidence such as sustained elevated blood pressure readings.  In February 1995, which is within a year after service, he had a blood pressure reading of 138/78.  That result is not only below the compensable level for a hypertension disability, see Diagnostic Code 7101, but it is below the general medical criteria for a reading equating to hypertension.  There is no additional evidence of record establishing continuity of treatment post-service, onset in-service, or onset within one year of service separation nor does the record establish chronicity of hypertension symptomology post-service until many years post-service.  Instead, the evidence establishes an onset of symptoms and disability well after service.  The available evidence demonstrates the first time the Veteran had hypertension was in 2002, when he was treated for aortic stenosis.  Three years earlier, while being treated for a stroke, it was specifically noted that the Veteran had no history of hypertension.

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in May 1994 to the first notation of complaints or treatment of hypertension in 2002 is against the Veteran's assertions of continuous symptoms. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of hypertension is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the service treating medical records and subsequent treating records against the Veteran's statements that an injury, disease, or event in service resulted in the onset or has caused him hypertension problems since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for 8 years following separation with an intervening record in 1999 documenting he did not have hypertension at that point in time. 

For this reason, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  The Board has thus determined that while the Veteran is competent to provide lay evidence concerning the onset of hypertension, the Veteran is not as credible as the documented medical evidence establishes that the onset of symptomatology occurred after service.  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service. 

The Board also finds that service connection cannot be granted on a presumptive basis as the evidence does not establish that the disability manifested itself to a compensable degree within one year of discharge from service.  The only evidence within a year after separation demonstrated normal blood pressure and hypertension is first noted in 2002, which is well beyond the one-year presumptive period for manifestation as a presumptive chronic disease under 38 U.S.C.A. §§ 1112, 38 C.F.R. §§ 3.307, 3.309.

As the Veteran's lay evidence is not competent evidence on the questions of a diagnosis or causation, or credible evidence of continuity of symptomatology, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, the Veteran has not provided any such evidence that his current hypertension is related to service.  The Board notes that his cardiac caregivers have submitted opinion letters indicating his aortic valve disease is related to service, but offered no opinions concerning hypertension and service.  

The only competent medical evidence is the opinion of the VA examiner in February 2013.  The examiner is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board finds the unfavorable medical opinion of the February 2013 VA examiner is well reasoned, detailed, provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner acknowledged the Veteran's evidence of hypertension. The examiner noted, however, that the Veteran had no diagnosis or treatment for hypertension in service, nor did he have any sustained elevated blood pressure readings that would demonstrate hypertension.  As noted, VA requires multiple readings over three different days of elevated blood pressure to confirm hypertension.  See 38 C.F.R. § 4.104, Note (1) to Diagnostic Code 7101.  The VA examiner concluded it was less likely than not the Veteran's hypertension was related to service.  The examiner thus took into account all of the medical evidence of record and relied upon and applied medical knowledge to form the opinion.  The examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

Being based on a complete review of the record, the opinion also takes into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship to service.  The Board therefore finds that the opinion of the February 2013 VA examiner as persuasive evidence against the claim for service connection for hypertension.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current hypertension or the relationship to service, which opposes, rather than supports, the claim.

Accordingly, the weight of the medical evidence is against an association or link between hypertension and service.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Compensable Initial Rating for Right Ear Hearing Loss

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Ratings for hearing loss range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz .

To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness. 38 C.F.R. § 4.85. 

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the nine categories of decibel loss expressed as the puretone threshold average (vertical columns). 

The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85(b). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The Veteran is service-connected for right ear hearing loss, effective from October 29, 2007, evaluated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board notes that it denied service connection for the left ear in January 2013, and that decision is now final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  The left ear, as the non-service connected ear, will be assigned a Roman numeral designation of I.  See 38 C.F.R. § 4.85 (f).

In a November 2006 evaluation of the Veteran's hearing by his employer, the pertinent pure tone thresholds, in decibels, for the right ear, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
50
40

It does not appear the employer tested for speech discrimination.  The evaluator, however, described the Veteran's right ear hearing loss, even in the range for speech, as mild.

The employer evaluated the Veteran's hearing again in October 2007.  The pertinent pure tone thresholds, in decibels, for the right ear, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
50
30

Once again, the employer did not apparently test the Veteran's speech discrimination ability.  The evaluator described the Veteran's loss as mild.  

Testing of the Veteran's hearing occurred at a VA examination in January 2008.  The Veteran reported his greatest difficulty currently occurred with general listening such as the radio or television.  He worked as a truck driver.  

The pertinent pure tone thresholds, in decibels, for the right ear, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
50
35


The pertinent pure tone average was 38 decibels for the right ear and speech audiometry revealed speech recognition ability of 92 percent.

The left ear as non-service connected is assigned the numeric designation I.  For the right ear, the average 38 puretone decibel loss is in the range between 0 and 41 average puretone decibel and the speech discrimination score of 92 is at the end of the range between 92 and 100 percent, which yields a numeric designation of I.  Therefore, either ear may be considered the poorer ear.

Entering the resulting numeric designations of I for the right ear and I for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

On VA examination in February 2013, the Veteran reported difficulty hearing complete sentences and that he sometimes missed whole conversations.  People had to repeat themselves.  The pertinent pure tone thresholds, in decibels, for the right ear, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
60
45


The pure tone averages were 46 decibels for the right ear and speech audiometry revealed speech recognition ability of 92 percent.

As noted above the left ear as non-service connected is assigned the numeric designation I.  For the right ear, the average 46 puretone decibel loss is in the range between 42 and 49 average puretone decibel and the speech discrimination score of 92 is at the end of the range between 92 and 100 percent, which yields a numeric designation of I. Therefore, either ear may be considered the poorer ear.

Entering the resulting numeric designations of I for the right ear and I for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

The Board recognizes that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra- schedular rating is warranted. The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application." Id.

As to this particular claim, as more thoroughly discussed below, the VA examinations in January 2008 and February 2013 included the functional effects of a Veteran's hearing loss disability.  Therefore, the Board also finds the January 2008 and February 2013 examinations satisfied the holding in Martinak.  Further, in his claim form, and notice of disagreement, the Veteran did not assert any more specific details with regard to hearing loss.  In his notice of disagreement, the Veteran argues that he has been told he may need surgery or hearing aids in the future.  What might happen in the future does not control the assigned rating.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

 The Board concludes that there have been no clinical findings to show that the right ear hearing loss meets the criteria for a compensable rating.  For this reason, the preponderance of the evidence is against a compensable initial rating, and the benefit of-the doubt standard does not apply.  38 C.F.R. § 5107 (b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the Veteran's difficulty in hearing is a factor contemplated in the rating criteria.  In this case, the Veteran reported decreased hearing acuity causing problems listening to the radio or television or in conversations.  The Veteran received audiological examinations that appropriately measured the Veteran's hearing loss levels, both as indicated by audiometric testing at specified levels, and as measured by speech recognition test scores.  The speech recognition testing is schedular rating criteria recognition of an inability to hear some words in normal conversation.  Stated another way, the schedular criteria recognizes the communication difficulties that arise with hearing loss.  In a similar manner, the puretone threshold scores recognizes that hearing loss means a Veteran may not hear certain sounds at times, for example, sirens.  

A disability rating is intended to compensate for average impairment in earning capacity resulting from a service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  See 64 Fed. Reg. 25206 (May 11, 1999) (discussing the regulatory history of 38 C.F.R. § 4.85); 59 Fed. Reg. 17295 (April 12, 1994) (intended effect of schedular criteria was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting).  Moreover, the Veteran has been tested twice by VA and the results do show that the Veteran has significant hearing loss, difficulty understanding conversational speech, or trouble communicating.

His assertions that he might need hearing aids or surgery of the right ear in the future does not affect his rating as it is based upon his current level of disability.  Francisco, supra.  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

The Veteran's complaints of hearing impairment have been considered under the numerical criteria set forth in the rating schedule and such consideration includes whether his hearing impairment demonstrates an exceptional pattern, which it does not.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule and finds that the schedular rating criteria adequately contemplate his symptomatology.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology under Diagnostic Code 6100 and the application of 38 C.F.R. § 4.85, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Total Disability Based Upon Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the Veteran has not expressly raised a separate claim that service-connected disabilities render him totally unemployable.  The record indicates that the Veteran has worked for many years as a truck driver, including at the time of the January 2008 VA examination.  As of April 2012, VA outpatient notes indicate the Veteran is still employed although it is unclear whether he is still working as a truck driver.  Therefore, the record does not reasonably raise a claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.


ORDER

New and material evidence having been received, the claim for service connection for a heart disorder is reopened, and to this extent the appeal is granted

Entitlement to service connection for hypertension is denied.

Entitlement to a compensable initial rating for right ear hearing loss is denied.  


REMAND

As to the re-opened claim for a heart condition, the Veteran has been diagnosed with aortic valve disease, which may be rheumatic in origin.  His physicians have indicated that it is possible the disorder had its onset during, or is etiologically related to, service as such condition can exist for a long time without symptoms.  In the February 2013 VA examination report, the examiner noted the Veteran had aortic valve disease and provided findings as to the Veteran's current level of symptomatology.  The examiner also noted that the Veteran's cardiac surgeon attributed the condition to be likely rheumatic in origin and at another point stated rheumatic fever was the etiology for the aortic valve disease.  The examiner never provided an opinion as to whether the problem began in service.

A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159.  A VA medical examination and accompanying medical opinion is needed to ascertain all heart disabilities present, and to ascertain the etiology.  

As to the claim for residuals of a cerebral vascular accident, the clinical evidence of record also establishes that the Veteran suffered a cerebrovascular accident (CVA) in 1998.  The VA examiner in February 2013 noted that the Veteran had suffered a stroke but no residuals were found on examination.  The examiner concluded there was no connection to service because there were no persistent neurological deficits.  VA law, however, allows service connection for a disability when the diagnosis of the condition predates the filing of the claim and it resolves after the filing of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 284 (2013).  The Board has therefore determined that the claims examiner should prepare an addendum addressing whether the Veteran's CVA is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the February 2013 examination, if available, or an appropriate substitute clinician if unavailable, to prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine whether the Veteran currently has residuals of a cerebral vascular accident or has had a cerebral vascular accident at any point since separation, and, if so, whether it is at least as likely as not (50 percent probability or more) that the cerebral vascular accident is etiologically related to service. 

If the examiner concludes that the residuals of the cerebral vascular accident have resolved, the examiner is asked if feasible to determine the date of when the residuals and symptoms of the stroke resolved.  

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the disability is derived from an injury, disease, or event in service.

2.  Provide the Veteran with a VA heart disability examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine whether the Veteran currently has a heart disability, or has had a heart disability at any point proximate to the claim, and, if so, whether it is at least as likely as not (50 percent probability or more) that heart disability had its onset during service or is causally or etiologically related to service or was manifested within a year of service.

The examiner is asked to discuss the clinical significance of the in-service records documenting cardiac symptoms and findings of chest pain and an abnormal EKG.

The examiner is asked to discuss the clinical significance of Dr. Brooke's surgical findings that the Veteran's aortic valve disease had a rheumatic etiology and the relationship between that finding and service, including onset of the condition.  

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the disability is derived from an injury, disease, or event in service.

3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


